DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply filed 9/28/2021. 
Claims 1-16 and 18 are pending.
Previous rejections under 35 USC 103 are maintained and recited below.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant argues (1) the art of record, Robinson US 2016/0160139, is not enabled. 
Applicant’s argument is not persuasive. First, the cited publication, now an issued patent, is presumed enabled as discussed by applicant. While this presumption is rebuttable, Applicant’s arguments are not persuasive. Each of the factors discussed by applicant are addressed below. First, it is noted that the disclosed process is substantially the same process as claimed in the instant application and hydrodesulphurization, the primary chemical reaction disclosed, is well known in the art.  This discussed factors include: 
Undue Experimentation, Claim Breadth. Listed in the analysis as not a significant factor. Examiner agrees. 
Undue Experimentation, Nature of the Invention. Applicant argues that because the process is a catalytic chemical process, this factor weighs against enablement of the reference. Examiner disagrees. The mere fact that the process is a chemical catalytic process does not touch on the enablement of the specific reference. 
Undue Experimentation, the state of the prior art: Applicant argues this factor is neutral to slightly negative. Given the state of the art of hydroprocessing, including varying feeds, Examiner agrees that this factor is neutral.
 Undue Experimentation, Skill in the Art. Listed in the analysis as a neutral factor. Examiner agrees. 
Undue Experimentation, Level of Predictability. Applicant argues that the level of predictability of heavy hydrocarbon hydrotreatment is low and weighs against enablement in Robinson. Examiner disagrees. Robinson teaches the hydrotreating process with sufficient specificity with respect to the feed properties, detailed catalyst including a list of suitable hydrotreating catalyst described in the art (0061), and narrow range of effective hydrotreating conditions (0064), to enable one to perform the process. It is unclear what lacking that renders this hydrotreatment process not enabled.
Undue Experimentation, Amount of Direction. Applicant references (1) the catalyst material in example 1 being too general, example 1 lacking LHSV and hydrogen rate, and listing of broad operation conditions; and (2) the use of “vacuum resid feed stream” in a non-conventional manner. Applicant also argues (3) Figure 1 includes “significant and important process teachings” and that examiner disregards these teachings with no express teaching by Robinson. This is not persuasive. Robinson provides sufficient teaching of the catalyst, including a number of suitable examples listed in referenced patents. Robinson teaches the vacuum residue stream with sufficient specificity as discussed in the arguments section of the previous action. Robinson explicitly teaches that the feed may include or may not include additional feeds. The process is disclosed in the specification and claims as including optional features, some of which are exemplified in the figure, but the references is not limited to the exemplified figure, but for all it teaches, including those embodiments not depicted. 
Undue Experimentation, Number of Result Determinative variables. Applicant argues that result determinative variables render the art inherently unpredictable, including reactor, catalyst selection, and operating conditions. These are all variables that are well known in the art and can be selected by one of ordinary skill in the art, are sufficiently disclosed in the specification, and are the same variables which require selection in the instant application. While only one prophetic examples is given, which 
In view of the factors discussed, Examiner does not find the presumption of enablement is overcome. Each of these factors presented, outside the arguments around the illustrative embodiment figure 1 and example 1, equally apply to the instant application. Robinson teaches hydrotreating a feedstream under a given set of conditions. It is typical to include a range of operating conditions and within the skill of one in the art to design within the conditions based on specific feed treated and products desired. Robinson teaches using a commercial hydrotreating catalyst sufficiently detailed and provides a number of example catalysts. With respect to the feedstream with optional co-feeds, the presence of optional co-feedstreams and examples using such does not negate the teachings of treating the feedstream alone and the lack of an example of a specific embodiment without co-feed does render the process not enabled. 
Applicant further argues, if found enabled, the resid feed of Robinson is not the same as claimed. This argument was presented and addressed in the previous action. 
Applicant further argues, if found enabled, the feed of Robinson requires a blend because one of the figures shows a blend. Again, this argument was presented and addressed in the previous action. The art is not limited to specific embodiments therein and the art clearly teaches that the additional feed streams are optional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Khaled (US 2017/0058204).
With respect to claims 1, 2, 4, 6-11, 13, 15, 16, and 18, Robinson teaches a process for reducing sulfur, i.e. an environmental contaminant, in marine bunker fuel oil (abstract; 0010). The feedstock is an uncracked residue fraction. The feed has at least 2,000 ppm sulfur up to at least 10,000 ppm sulfur (0010; 0024), which overlaps the claimed range. Exemplary feed has a 
Robinson teaches contacting the feedstock with a hydrogen-containing gas (i.e. Activating gas mixture) in the presence of a hydrotreating catalyst under effective hydrotreating conditions to reduce the sulfur (0010). The hydrotreating conditions include a temperature of 288 to 427 C, pressure of 300-3000 psig, an LHSV from about 0.1 to 20/hr, and a hydrogen rate from about 500 to 10,000 scf/bbl (0064), which overlap or fall within the claimed ranges. Robinson teaches using a hydrogen-containing gas comprising either pure hydrogen or a gas containing hydrogen in a sufficient amount, along with other gases such as nitrogen, light hydrocarbons such as methane, and the like, and combinations thereof (0065). The treat gas preferably contains for example at least about 90 vol % hydrogen (0065), which is expected to have a hydrogen partial pressure of greater than 80% the gas. Robinson teaches wherein the hydrotreating catalyst can comprise any suitable hydrotreating catalyst, such as a catalyst comprising at least one Group VIII and/or at least one Group VIB metal, optionally on a support such as alumina, silica, titania, zirconia, or a combination thereof (0060).
Robinson teaches wherein the low sulfur marine bunker fuel product contains the following: at most 5000 or at most 1000 ppm sulfur, which is within the claimed range, a kinematic viscosity of about at 50 C of about 20-400 cSt, a density at 15C of about 800-1000 kg/m3, a pour point from about 20-35 C (0011), a flash point of at least 60 C, a total sediment of at most about 0.1 wt.% (0021), a CCAI of 880 or less (0020). Robinson is silent regarding the maximum allowable microcarbon residue, vanadium, or aluminum plus silicon, but does 
Robinson is silent regarding the remaining properties listed in ISO 8217 and thus silent regarding wherein the Feedstock Heavy Marine Fuel Oil complies with ISO 8217:2017 except for the concentration of environmental contaminants. However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed with the same catalytic components to produce a product having properties meeting ISO 8217:2017 (see 0025-0052 and table 4). Given the resid material is within the boiling range of a residual marine fuel oil, and the effluent produced from hydrotreating with minimal cracking meets the standards for a residual marine fuel under ISO 8217, it is expected then that the feed would have other properties within overlapping the claimed ranges.
Robinson is silent regarding contacting the hydrodesulphurization reaction feed or product with a sorbent under sorbent desulfurizing conditions, the sorbent comprising a support and promoter selected from the group claimed in claims 4 and 13. 
However, Khaled teaches a process for removing sulfur compounds from a fuel using sorbent under sorbent desulfurizing conditions (abstract; 0014). The feed includes marine gas oil (0017). The sorbent may be a carbonaceous material doped with aluminum oxide nanoparticles (0014). The carbon material includes e.g. carbon nanotubes, graphene oxide or activated carbon (abstract; 0015; 0019). Note promoter is not required as the range includes 0%. The sulfur compounds removed may include organic sulfur such as thiophenes including large compounds such as DBT (0018). Khaled teaches wherein the method of desulfurizing with the carbonaceous may be applied in conjunction with another desulfurizing process including hydrodesulphurization (0030). Khaled also explains that hydrodesulphurization fails to remove larger sulfur compounds such as DBT (0008). It would have been obvious to one of ordinary 
Robinson does not expressly teach separating the effluent into a liquid and a gaseous stream and recovering the liquid. Robinson discloses wherein the initial boiling point of the final product after hydrotreating the vacuum resid may be at least 250C or even an initial boiling point of at least 310C (0042). The hydrotreating reaction will knowingly produce gases such as hydrogen sulfide and unused hydrogen. While cracking is minimized (0016), some conversion to lower boiling hydrocarbons will inherently take place in the hydrotreating reaction. Thus, to achieve the product initial boiling point of e.g. 310+C separation of gaseous and hydrocarbon byproducts boiling below the initial boiling point must occur.
With respect to the methods of determining properties (e.g. ISO 3104) referenced in the claims, it is expected that where the value is taught in the art it is done by an appropriate method which would achieve substantially the same results. 
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claims 3 and 12, Robinson teaches wherein the feedstock has a density, viscosity, and carbon residue within the standards of ISO 8217 residual marine fuels (ISO 8217 table 2). Robinson provides a single exemplary vacuum resid (i.e. feedstock heavy marine fuel oil) with a kinematic viscosity at 50C of 400-550 cSt (table 1) (determined using ISO 3104 according to par. 0032-33), which falls within the claimed range of 180-700 mm2/s; a density at 15C of 900-1000 kg/m3 (table 1) (determined using ISO 3675 or 12185 according to par. 0034-35), which falls within the range of a maximum of 991-1010 kg/m3; and a Conradson carbon residue of 4-7 wt. % (table 1) (method not provided), which falls within the range of less 
Robinson is silent regarding the remaining properties listed in ISO 8217 for the feedstock and the feedstock CCAI, flash point, aged sediment content or aluminum plus silicon content of the vacuum resid. However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed with the same catalytic components to produce a product having properties meeting the product specifications claimed. It is expected then that the feed CCAI, flash point, aged sediment, and silicon plus aluminum content and other ISO properties of the feed would fall within the same or overlapping ranges to that claimed given the same hydrotreating process is conducted under the same conditions and achieves same product outcome as claimed, including CCAI, flash point, aged sediment, and aluminum plus silicon content, viscosity, density and carbon content.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Khaled (US 2017/0058204) as applied to claims 4 and 13, further in view US 2017/0121611 to Khaled.
With respect to claims 5 and 14, Robinson and Khaled teach the process as discussed above, including sorbent desulfurizing with an adsorbent material as claimed. Khaled is silent regarding the sorbent desulfurizing conditions. 
However, conditions for sorbent desulfurization are known in the art. For example, US 2017/0121611 teaches a process for removing sulfur compounds from hydrocarbon fluids using carbon based adsorbents doped with nanoparticles (abstract). The process operates at a temperature of 0 to 100 C (0083), which overlaps the claimed range, a pressure between 1 and 100 bar (0084). It would have been obvious to one of ordinary skill in the art at the time of the invention to select as the sorbent desulfurizing conditions for the process of Robinson in view of 
The art does not teach the space velocity but shows the contact time between the adsorbent and the hydrocarbon feed affects sulfur removal (0018; 0051; Fig. 20-26). It would have been within the skill of the ordinary artisan at the time of invention to design the space velocity such that desired sulfur removal is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. MPEP 2144.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771